Bartels, J.
This is an application to remove a negligence action now pending in the City Court, Bings County, to this court and for other related relief. The City Court action was instituted by the service of a summons without a complaint. By stipulation, the time for plaintiffs to serve a complaint has been extended to June 25,1951.
It is asserted that upon a careful study of X rays taken subsequent to the service of a summons, it appears that the injuries sustained are of a more serious character than those indicated by the original cursory examination. This is substantiated by the affidavit of the physician. Under all the circumstances herein, plaintiffs are entitled to the relief sought (Civ. Prac. Act, § 110-a; Morris v. Perlman, 145 Misc. 892, affd. 237 App. Div. 857; Matter of Kimmel, 58 N. Y. S. 2d 681).